Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 18, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  157812(81)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 157812
  v                                                                  COA: 334024
                                                                     Wayne CC: 15-010216-FC
  ARTHUR LAROME JEMISON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its brief is GRANTED. The brief will be accepted as timely filed if submitted on or
  before October 18, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 18, 2019

                                                                                Clerk